MEMORANDUM **
Francisco Huertas Villa, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s order denying his application for cancellation of removal and his motion to continue proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that Villa failed to show exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
We lack jurisdiction to review Villa’s motion to continue proceedings to supplement the record with a report from a medical expert because he did not exhaust this claim before the agency. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004).
Villa’s contention that the hardship standard is unconstitutional is unpersuasive.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.